DETAILED ACTION
This office action is in response to the amendment filed on June 7, 2022. Claims 1, 3, 6-10, 12, 13-17 and 19-25 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10 and 12 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses that the, “second axis being separated from the first axis by a distance of between 12 and 40 inches…the first extension portion having a first length, the first length being between 12 and 36 inches…” The second axis (110, see Figure 1) is clearly shown as being separated from the first axis (108) by the first length of the first extension portion (114, Figure 1). Thus, it is unclear how the second axis (110) could be separated from the first axis (108) by a distance greater than 36 inches (i.e. between 36.1 and 40 inches), which is specifically included in the range between 12 and 40 inches. In other words, if the first length of the first extension portion is formed as the uppermost limit of the range (i.e. 36 inches), how is the entire claimed range (including being between 36.1 and 40 inches) met?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, 13-17 and 20-25 are Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361) and Greenberg et al. (7328634).  

In reference to claim 1, As Best Understood, Dowd disclose a crank tool comprising: a first handle (11) arranged on a first axis (500), the first handle comprising an end handle (11, Figure 1), a second handle (see figure below) arranged on a second axis (see figure below), the second axis being separated from the first axis by a distance (Figure 1), the second handle comprising a mid-tool handle (see figure below), a first extension portion (see figure below) extending between the first handle and the second handle (Figure 1), the first extension portion having a first length (see figure below), a second extension portion (see figure below) extending between the second handle and a tooling end (see figure below), wherein the second extension portion couples to each of the second handle and a tooling arm (see figure below and note that the tooling arm is formed as the lower bent portion extending from element 10 within and to the lower portion [as in Figure 2] of element 12, see Figures 1 and 2) at an angle of more than 90 degrees (see figure below), wherein the tooling arm is arranged on a third axis (see figure below), the tooling arm having a third length and terminating in the tool end (see figure below) and includes a receiving portion (12) for receiving a tooling device (i.e. socket 17), wherein the receiving portion includes a hinge (19) such that the tooling device received by the receiving portion is pivotable with respect to the crank tool (Page 1, Line 1-8), wherein the first and second axes are parallel (see figure below), but lack providing that, the tooling arm is arranged on a third axis that is between the first axis and the second axis and is parallel to the first axis and the second axis, lack specifically disclosing; that the second axis is separated from the first axis by a distance of between 12 and 40 inches, that the first extension portion has a length being between 12 inches and 36 inches, that the second extension portion has second a length being between 6 inches and 18 inches, that the third axis is separated from the first axis by a distance between 8 and 24 inches, and lack having, the tooling arm having a third length that is greater than the first length and the second length, wherein the length of the first extension portion, the length of the second extension portion, the length of the tooling arm, and the distance between the first axis and the second axis is such that a user can use the crank tool to operate a trailer trap door while standing upright. However, Gougler teaches that it is old and well known in the art at the time the invention was made to provide an offset handle (A, Figure 1 and which is similar to the offset handle of Dowd) comprising; a tooling arm (at 24 or at D) arranged on a third axis (see figure below) that is between a first axis (see figure below) and a second axis (see figure below) and is parallel to the first axis and the second axis (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the axis of the tooling arm, of Dowd, with the known technique of providing a tooling arm arranged on a third axis that is different from and is between a first axis and a second axis and is parallel to the first axis and the second axis, as taught by Gougler, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is simpler in construction, has increased strength and increased utility. Next, the applicant fails to provide any criticality in having the second axis being separated from the first axis by a distance of between 12 and 40 inches, that the first extension portion has a length being between 12 inches and 36 inches, that the second extension portion has second a length being between 6 inches and 18 inches, that the third axis is separated from the first axis by a distance between 8 and 24 inches, or that any of these particular ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the second axis such that it is separated from the first axis by a distance of between 12 and 40 inches, form the first extension portion with a length being between 12 inches and 36 inches, form the second extension portion with second a length being between 6 inches and 18 inches, and position the third axis from the first axis by a distance between 8 and 24 inches, depending on the size of device needed by a user for a particular application at hand, the amount of material desired to be used and the cost in manufacturing the device thereby allowing a user to more easily and effectively reach into hard to reach areas during normal operation. And, Greenberg et al. teach that it is old and well known in the art at the time the invention was made to provide an offset wrench (20) comprising a tooling arm (46) having a third length (see figure below) that is greater than a first length (see figure below) of a first extension portion (52) and a second length (see figure below) of a second extension portion (50, see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third length of the tooling arm, of Dowd, with the known technique of providing a tooling arm having a third length that is greater than the first length of the first extension portion and the second length of the second extension portion, as taught by Greenberg et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having enhanced wrench stability during normal operation. The examiner further notes that because all of the structural limitations have been met as discussed in the rejection above, and because no criticality has been established, that the length of the first extension portion, the length of the second extension portion, the length of the tooling arm, and a distance between a first axis and a second axis are all variable and thus will also obviously allow a user to use the crank tool to operate a trailer trap door while standing upright, depending on the specific trailer trap door. 

[AltContent: ][AltContent: connector][AltContent: arrow][AltContent: textbox (Third axis)][AltContent: arrow][AltContent: textbox (Second length of second extension portion)][AltContent: textbox (Second axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (First length of the first extension portion/Distance between second handle axis and first handle axis)][AltContent: connector][AltContent: connector][AltContent: textbox (First extension portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Angles of more than 90 degrees)][AltContent: arc][AltContent: arc][AltContent: textbox (Second extension portion)][AltContent: textbox (Tooling arm)][AltContent: arrow][AltContent: textbox (Second handle being
a mid-tool handle)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    382
    752
    media_image1.png
    Greyscale

[AltContent: textbox (Tooling end)]

[AltContent: connector][AltContent: arrow][AltContent: textbox (Third axis being parallel to first axis)][AltContent: textbox (First axis being parallel to first axis)][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (Second axis being parallel to first axis)][AltContent: arrow]
    PNG
    media_image2.png
    294
    400
    media_image2.png
    Greyscale

[AltContent: textbox (First length of first extension)][AltContent: ][AltContent: ][AltContent: textbox (Third length of tooling arm)][AltContent: textbox (Second length of second extension)][AltContent: ]
    PNG
    media_image3.png
    405
    855
    media_image3.png
    Greyscale

[AltContent: textbox (Second length of second extension)][AltContent: ][AltContent: connector]
[AltContent: arrow]
[AltContent: textbox (First length of first extension)][AltContent: ]
[AltContent: textbox (Copied and re-oriented lengths)][AltContent: arrow]
[AltContent: arrow][AltContent: ]
[AltContent: textbox (Third length of tooling arm being greater than first and second lengths)][AltContent: arrow]



In reference to claim 3, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the third length is between approximately 20 inches and approximately 30 inches. However, the applicant fails to provide any criticality in having the particular range of the third length being between approximately 20 inches and approximately 30 inches or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the form the third length from any length including being between approximately 20 inches and approximately 30 inches depending on the particular needs of the user. For example, by providing the tooling arm with such a length (i.e. between approximately 20 inches and approximately 30 inches), one could more effectively and more easily reach into hard to reach areas, as needed by a user during normal operation.

In reference to claims 6 and 23, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the first length is between approximately 12 inches and approximately 24 inches, and that the second length is between approximately 6 inches and approximately 12 inches. However, the applicant fails to provide any criticality in having the particular range of lengths for the first length being between approximately 12 inches and approximately 24 inches, and the particular range of lengths for the second length being between approximately 6 inches and approximately 12 inches or that any of these particular ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the first length and the second length from any lengths including being between approximately 12 inches and approximately 24 inches and between approximately 6 inches and approximately 12 inches, depending on the particular needs of the user. For example, by providing the first length (i.e. between approximately 12 inches and approximately 24 inches), and the second length (i.e. between approximately 6 inches and approximately 12 inches), one could more effectively and more easily reach into hard to reach areas as needed by a user during normal operation.

In reference to claim 7, Dowd discloses that the receiving portion is configured to receive a socket head (17, Figure 2). 

In reference to claim 9, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having the particular range of outer diameters or widths of the socket head being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable range involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the socket head from any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter and/or width (i.e. at least approximately two inches), one could more effectively and more easily turn/rotate nuts (or any other attachment mechanisms) of different sizes. 
In reference to claims 10 and 16, Dowd discloses that the receiving portion (12) comprises a quick coupling mechanism (formed from 19, 20 and 21), which allow for various sockets to be rotatably coupled and fixed into a desired position (Page 1, Lines 53-61).

In reference to claim 13, Dowd discloses a tool system for operating trailer trap doors, the system comprising: a crank tool (Figure 1) comprising: a first handle (11) arranged on a first axis (see figure previously shown on page 7 above), the first handle being an end handle (Figure 1), a second handle (see figure previously shown on page 7 above) arranged on a second axis (see figure previously shown on page 7 above), the second handle being a mid-tool handle (Figure 1), a first extension portion (see figure previously shown on page 7 above) having a first length (see figure previously shown on page 7 above) and extending between the first handle and the second handle (Figure 1), a second extension portion (see figure previously shown on page 7 above) having a second length (see figure previously shown on page 7 above) and extending between the second handle and a tooling arm (see figure on page 7 above and note that the tooling arm is formed as the lower bent portion extending from element 10 within and to the lower portion [as in Figure 2] of element 12, see Figures 1 and 2), wherein the tooling arm is arranged on a third axis (see figure previously shown on page 7 above), the tooling arm having a third length and terminating in the tool end (see figure previously shown on page 7 above) and includes a receiving portion (12) for receiving a socket head (17), a plurality of socket heads (upper 17, lower 17 left 17 right 17, Figure 1), each socket head having a recess (at a top opening , see Figure 2) sized and shaped to engage an attachment mechanism (i.e. a nut, Page 1, Lines 44-47), but lacks, having each of the first axis, the second axis and the third axis being different, wherein the third axis is arranged between the first axis and the second axis, forming the tooling arm with a third length that is more than the first length and the second length. However, Gougler teaches that it is old and well known in the art at the time the invention was made to provide an offset crank tool (A, Figure 1 and which is similar to the offset crank tool of Dowd) comprising; a tooling arm (at 24 or at D) arranged on a third axis (see second figure on page 7 above) that is different from and is between a first axis (see second figure on page 7 above) and a second axis (see second figure on page 7 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third axis of the tooling arm, of Dowd, with the known technique of providing a tooling arm arranged on a third axis that is different from and between a first axis and a second axis, as taught by Gougler, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that is simpler in construction, has increased strength and increased utility. And, Greenberg et al. teach that it is old and well known in the art at the time the invention was made to provide an offset wrench (20) comprising a tooling arm (46) having a third length (see figure on page 8 above) that is greater than a first length (see figure on page 8 above) of a first extension portion (52) and a second length (see figure on page 8 above) of a second extension portion (50, see figure on page 8 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third length of the tooling arm, of Dowd, with the known technique of providing a tooling arm having a third length that is greater than the first length of the first extension portion and the second length of the second extension portion, as taught by Greenberg et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having enhanced wrench stability during normal operation. The examiner further notes that because all of the structural limitations have been met as discussed in the rejection above, and because no criticality has been established, that the first length, the second length, and the third length will also obviously allow a user to use the crank tool to operate a trailer trap door while standing upright.

In reference to claim 14, Dowd obviously discloses that each of the plurality of socket heads (17) is associated (because it is capable) with a hopper trailer make and/or model depending on the shape and/or size of the particular hopper trailer make and/or model (Page 1, Lines 44-47). 

In reference to claim 15, Dowd discloses that the attachment mechanism is a bolt, nut, or screw (Page 1, Lines 44-47).  

In reference to claim 17, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the socket head comprises an outer diameter or width of at least approximately two inches. However, the applicant fails to provide any criticality in having the particular range of outer diameters or widths of the socket head being at least approximately two inches or that this particular range (at least approximately two inches) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable range involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the socket head from any outer diameter or width (including being at least approximately two inches) depending on the particular needs of the user. For example, by providing the socket head with such an outer diameter and/or width (i.e. at least approximately two inches), one could more effectively and more easily turn/rotate nuts (or any other attachment mechanisms) of different sizes. 

In reference to claim 20, Gougler shows that the first, second, and third axes are parallel (see second figure on page 6 above). 

In reference to claim 21, Dowd discloses that the receiving portion (12) includes a hinge (19) such that a tooling device (i.e. socket 17) received by the receiving portion is pivotable with respect to the crank tool (Page 1, Lines 1-8). 

In reference to claim 22, Dowd discloses that the second extension portion couples to each of the second handle and the tooling arm at an angle of more than 90 degrees (see first figure on page 6 above).

In reference to claims 24 and 25, Dowd discloses the claimed invention as previously mentioned above, but lack specifically disclosing, that the third length is between 20 inches and 24 inches or is between approximately 10 inches and approximately 50 inches.  However, the applicant fails to provide any criticality in having the particular range of the third length being between 20 inches and 24 inches or that is between approximately 10 inches and approximately 50 inches or that any of these particular ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could the form the third length from any length including being between 20 inches and 24 inches or that is between approximately 10 inches and approximately 50 inches, depending on the particular needs of the user. For example, by providing the tooling arm with such a length (i.e. between approximately 20 inches and approximately 24 inches or that is between approximately 10 inches and approximately 50 inches), one could more effectively and more easily reach into hard to reach areas, as needed by a user during normal operation.

Claim 8, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361), Greenberg et al. (7328634) and Cumma (9144892).  

In reference to claim 8, Dowd discloses the claimed invention as previously mentioned above, but lacks, the socket head being readily removable. However, Cumma teaches that it is old and well known in the art at the time the invention was made to provide a removable socket heads (101, Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the socket heads, of Dowd, with the known technique of providing removable socket heads, as taught by Cumma, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more easily remove the sockets for cleaning or replacement with other sized sockets thereby increasing engagement with workpieces of various sizes. 

Claims 12 and 19 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Dowd (1673761) in view of Gougler (1714361), Greenberg et al. (7328634) and Foit (0754295) or Perkins, Jr. (6848872).

In reference to claims 12 and 19, Dowd discloses the claimed invention as previously mentioned above, but lacks, the third axis being arranged equidistant from the first and second axes. However, Foit teaches that it is old and well known in the art at the time the invention was made to provide a third axis arranged equidistant from first and second axes (see figure below). In addition, Perkins, Jr. also shows that it is old and well known in the art at the time the invention was made to provide a third axis (along length of 20) arranged equidistant from a first axis (along length of 25) and a second axis (along length of 27, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the third axis, of Dowd, with the known technique of providing a third axis equidistant from first and second axes, as taught by Foit or Perkins, Jr, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having adequate clearance between the handles thereby allowing one to use the device in hard to reach areas (i.e. being close to wall) while also increasing or diminishing the leverage, as needed by the user during normal operation. 
[AltContent: arrow][AltContent: textbox (Third axis)][AltContent: textbox (Second axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First axis)][AltContent: textbox (Equidistant lengths)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    365
    492
    media_image4.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
However, the applicant does contend that none of the previous prior art references taught the functional limitation of using the tool to operate a trap door while standing up (see First paragraph on Page 14 of the response). However, the newly applied reference Greenberg et al. taught of providing a tooling arm that is longer than the first length of the first extension portion and longer than the second length of the second extension portion, thereby meeting all of the structural limitations of the claims (as previously discussed in the rejection above). In addition, because no criticality has been established for the ranges of lengths, the first-third lengths of the tool could be modified as discussed in the rejection above, depending on the particular needs of the user (again see rejection above) and thus will also obviously allow a user to use the crank tool to operate a trailer trap door while standing upright, depending on the particular lengths selected and the particular location of the workpiece/trap door. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined claims 1 and 13 with additional limitations pertaining to the first length, the second length and the third length. 
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723